           Case 1:16-vv-01413-UNJ Document 60 Filed 08/14/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 16-1413V
                                       Filed: May 7, 2019
                                         UNPUBLISHED


    MELINDA MIDDLEBROOKS,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Uncontested;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On October 27, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury caused by a
September 15, 2015 influenza (“flu”) vaccination. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.


1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:16-vv-01413-UNJ Document 60 Filed 08/14/19 Page 2 of 2



        On September 24, 2018, respondent filed a Motion for a Factual Ruling, wherein
respondent requested the undersigned make a factual ruling with respect to the onset of
petitioner’s left shoulder symptoms. ECF No. 43. A factual ruling with respect to the
onset of petitioner’s left shoulder symptoms was issued on February 4, 2018 finding that
the onset of petitioner’s injury was within 48 hours of her September 15, 2015 flu
vaccination. ECF No. 43 at 8.

        On April 19, 2019, respondent filed an Amended Rule 4(c) report. Respondent
stated that, recognizing the factual finding is the law of the case, he will not defend the
case on other grounds during further proceedings before the Office of Special Masters.
Respondent’s Rule 4(c) Report at 1. 3 Specifically, respondent has reviewed the
evidence filed in this case, and in light of the Special Masters’ fact ruling, has concluded
that petitioner suffered a shoulder injury caused-in-fact by her September 15, 2015
vaccination. Id. at 7. Respondent further stated that he does not dispute petitioner has
satisfied all legal prerequisites for compensation under the Vaccine Act. Id.

In view of respondent’s position and the evidence of record, the undersigned
finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3Respondent reserved his right to a potential appeal of the factual ruling and stated that a finding of
entitlement to compensation could not be sustained if the Finding of Fact is vacated or overturned on
appeal.
